Citation Nr: 1038013	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  01-05 492	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for lumbar 
muscle strain, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased disability rating for status-post 
tympano-mastoidectomy with equilibrium loss, chronic otitis, 
mastoiditis, perforated tympanic membrane, and cholesteatoma, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased disability rating for hearing 
loss of the left ear, currently evaluated as 70 percent disabling 
as of July 3, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from November 1959 to 
October 1963.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDING OF FACT

On August 10, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran's 
representative that the Veteran was withdrawing this appeal.  


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's Substantive 
Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, in August 2010, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


